Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Bobby Jay Kennedy, Appellant                          Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2012 F 0232).
 No. 06-15-00155-CR         v.                         Opinion delivered by *Justice Carter, Chief
                                                       Justice Morriss and Justice Moseley,
 The State of Texas, Appellee                          participating. *Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bobby Jay Kennedy, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 27, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk